OPINION
PER CURIAM.
This is a disciplinary proceeding in which the respondent, Edward J. Kelaghan (Kelaghan), concedes that he gave a false response to an inquiry on his application to take the Rhode Island Bar Examination. The inquiry asked, “Have you ever been charged with, arrested, indicted, or questioned regarding the violation of any law?” Kelaghan responded in the negative.
The record indicates that on July 3, 1982, Kelaghan was arrested in the State of California for operating a motor vehicle while he was intoxicated. When Kelaghan appeared before a hearing panel of this court’s disciplinary board, he acknowledged that on February 14, 1983, he was found guilty of violating California’s prohibition against driving while intoxicated.
He attributed his mendacious behavior to his embarrassment and desire to conceal the drinking episode. Kelaghan’s embarrassment is understandable, but he obviously overlooked what this court said in In re Capace, 110 R.I. 254, 291 A.2d 632 (1972), wherein it was emphasized that even though at times the truth may hurt, honesty is to be demanded of and expected of all those who seek to practice law within this jurisdiction.
The deception practiced here calls for a sanction. Accordingly, it is hereby ordered and decreed that Edward J. Kelaghan be and hereby is suspended from the practice of law before the courts of this State for a period of ninety days beginning on July 18, 1990, and concluding on October 15, 1990.
MURRAY, J., did not participate.